Title: William Strahan to David Hall, 10 August 1762
From: Strahan, William
To: Hall, David


The extract printed below is not in any strict sense a part of the Franklin Papers. It is included here, however, as a quite extraordinary tribute to Franklin’s personal qualities written by a British friend on the eve of his departure from England. Franklin and Strahan had carried on a business correspondence for fourteen years before they first saw each other in the summer of 1757, but there are comparatively few letters between them during the next five years when they were living in the same city. There have been, consequently, few papers in this series to show the way in which their personal acquaintance ripened into a deep and lasting friendship. Something of what that friendship came to mean to Strahan is revealed in this passage from his letter to his former journeyman, now Franklin’s partner in Philadelphia. Even more significantly, perhaps, Strahan’s words suggest something of the nature of Franklin’s gift for human relations and some of the reasons why he achieved so warm a place in the hearts of many men and women from different walks of life.
  
Dear Davie
London August 10. 1762.
  * * * * * * *
This will be brought you by our worthy Friend Dr. Franklin, whose Face you should never again have seen on your Side the Water, had I been able to prevail on him to stay, or had my Power been in any measure equal to my Inclination. From the Acquaintance I have had of him, and the Intimacy with which he has been pleased to honour me for these five Years past, I have conceived, as you may easily imagine, the most cordial Esteem and Affection for him: For tho’ his Talents and Abilities in almost every Branch of human Science are singularly great and Uncommon, and have added to the Pleasure and Knowledge of the greatest Geniuses of this Country, who all admire and love him, and lament his Departure; yet he knows as well how to condescend to those of inferior Capacity, how to level himself for the time to the Understandings of his Company, and to enter without Affectation into their Amusements and Chit-chat, that his whole Acquaintance here are his affectionate Friends. As for myself, I never found a Person in my whole Life more thoroughly to my Mind. As far as my Knowlege, or Experience, or Sentiments of every kind, could reach his more enlarged Sagacity and Conceptions, they exactly corresponded with his; or if I accidentally differed from him in any Particular, he quickly and with great Facility and Good-nature poured in such Light upon the Subject, as immediately convinced me I was wrong. It would much exceed the Bounds of a Letter to tell you in how many Views, and on how many Accounts, I esteem and love him, or how much and how universally he is esteemed by all who know him here. Suffice it to say, that I part with him with infinite Regret and Sorrow. I know not where to find his equal, nor can the Chasm his Departure leaves in my Social Enjoyments and Happiness ever be filled up. There is something in his leaving us even more cruel than a Separation by Death; it is like an untimely Death, where we part with a Friend to meet no more, with a whole Heart, as we say in Scotland. But I will still indulge myself in the Hope, however distant, that he may soon find it his Interest and Inclination to return to Britain, where he can be of great Use to his native Country—indeed wherever he is, he must be useful—or if that Happiness must forever be denied his friends on this Side the Globe, that Peace, Prosperity, and every kind of Felicity may forever attend him and all his Connections; that he may long remain an honour to his Country and an Ornament to human Nature; and after he has lived to see his many useful, generous, and public spirited Schemes for the Good of the Society to which he belongs take full Effect and received the gratefull Acknowledgements of his Countrymen for all his Services, may he then, and not till then, in a good Old Age, take a final leave of all his Friends here, and enter into a State of more exalted and enlarged Knowledge, for which he seems by Nature to be so peculiarly fitted. Excuse my enlarging so much on this Subject; for I cannot tell you, after all, how much I feel on this melancholy Occasion, or how sensibly I am touched with parting from so amiable a Friend; a Separation so much the more bitter and agonizing, as it is likely to be endless.
  * * * * * * *
I am with wonted Esteem and Affection, Dear Davie Most cordially Yours.
Will: Strahan
